Harrison v Allstate Indem. Co. (2018 NY Slip Op 04248)





Harrison v Allstate Indem. Co.


2018 NY Slip Op 04248


Decided on June 8, 2018


Appellate Division, Fourth Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on June 8, 2018
SUPREME COURT OF THE STATE OF NEW YORK
Appellate Division, Fourth Judicial Department

PRESENT: WHALEN, P.J., SMITH, CARNI, NEMOYER, AND TROUTMAN, JJ.


804 CA 17-01170

[*1]CHARLES HARRISON AND KATHRYN HARRISON, PLAINTIFFS-APPELLANTS,
vALLSTATE INDEMNITY COMPANY, DEFENDANT-RESPONDENT, ET AL., DEFENDANTS. 


WELCH, DONLON & CZARPLES, CORNING (ANNA CZARPLES OF COUNSEL), FOR PLAINTIFFS-APPELLANTS.
CHELUS HERDZIK SPEYER & MONTE, P.C., BUFFALO (KATY M. HEDGES OF COUNSEL), FOR DEFENDANT-RESPONDENT. 

	Appeal from an order of the Supreme Court, Steuben County (Marianne Furfure, A.J.), entered March 31, 2017. The order, among other things, denied plaintiffs' cross motion for summary judgment against defendant Allstate Indemnity Company. 
It is hereby ORDERED that the order so appealed from is unanimously affirmed without costs for reasons stated in the decision at Supreme Court.
Entered: June 8, 2018
Mark W. Bennett
Clerk of the Court